DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bipolar junction transistor of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 require at least one comparator.  A comparator conventionally is a two-input, single-output device wherein the logic value of the output signal is based on a difference of the inputs. However, the comparators taught by Applicant’s Specification and Drawings (445 and 550, [0024]-[0030]) are single-input, single-output devices which are logic low in response to a positive voltage on node 335 and logic high in response to a negative voltage on node 335 ([0029]).  Therefore, for the purposes of examination, Examiner will interpret all instances of “comparator” as being identical in scope to “comparison device.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreps et al (US 8,766,675).
For claim 9, Dreps teaches an overshoot current detection circuit, comprising: 
a biasing sub-circuit (P6, R3, R4 and the circuit not shown which generates VGN2) configured to be coupled to a clamping circuit (N2, P4, N4, P2, N6); 
a transistor (N3) coupled to the biasing sub-circuit (as understood by examination of Figure 3); 
a resistor (R1) coupled to the transistor (as understood by examination of Figure 3); and 
a comparator (N1) coupled to the transistor and the resistor.
For claim 10, Dreps further teaches:
the comparator is configured to output a signal indicative of an on state or an off state of the transistor (as understood by examination of Figure 3 and by col. 5 lines 10-52).
For claim 11, Dreps further teaches:
the transistor is an n-type metal oxide semiconductor field effect transistor (as understood by examination of Figure 3).
For claim 13, Dreps further teaches:
the resistor is a first resistor and the biasing sub-circuit comprises: 
a diode (P6) coupled to the clamping circuit and a node (50); 
a second resistor (R3) coupled to a supply voltage (VDD) and the node (as understood by examination of Figure 3); and 
a third resistor (R4) coupled to the node and a common mode node (ground).
For claim 14, Dreps further teaches:
a control input of the transistor is coupled to the node (as understood by examination of Figure 3).
For claim 15, Dreps further teaches:
an output of the comparator is provided to a driver circuit (25 of Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreps.
For claim 12, Dreps teaches the transistor being a MOS transistor but fails to teach the transistor being a bipolar junction transistor (BJT).
However, examiner takes official notice that it is notoriously old and well-known to use BJTs in place of MOS transistors.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art at the time of invention to implement Dreps’ invention using BJTs instead of MOS transistors since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849